DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,261,394. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims would be anticipated or obvious in view of the patented claims.
Claim 2 of US’394 recites an alkyl group of 1-6 C with a cyano group substituent that can be present as one or more end groups on a perfluoropolyether chain that reads on the rejected claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a perfluoropolyether compound having the specific R2 and R4 divalent linking groups as set forth in claims 4 and 5 and in the specification at paragraph [0030], does not reasonably provide enablement for the broadly claimed “divalent linkage groups having a polar group.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The specification provides description of a perfluoropolyether compound wherein the only divalent linking groups disclosed are the ones set forth in claims 4-5.  The disclosure provides no guidance as to what other classes of compounds are useful for this linkage except to note that the polar group therein can be more broadly selected from a hydroxy group (-OH), an amino group (-NH2), a carboxy group (-COOH), a15 formyl group (-COH), a carbonyl group (-CO-), a sulfonic acid group (-SOH) (see para [0030]) and that:
“[t]he divalent10 linkage group having a polar group can be 
selected according to the performance required for 
the lubricant containing the fluorine-containing ether compound.”  
See paragraph [0029]. 
	
An almost unlimited number of possible divalent linkages would fall within the breadth of the claims.  One of ordinary skill in the art would have to carry out undue experimentation in order to determine which chemical segments with divalent linkages would be suitable for use in the claimed composition.  The specification does not provide guidance as to how to make the invention with any other divalent linking groups nor does it provide guidance as to any other classes of compounds that would be suitable for modification with a CN containing endgroup as claimed. 
The prior art does not fill this gap in guidance and there is no prior art the examiner is aware of that suggests how one of ordinary skill in the art would add the claimed endgroups to perfluoropolyethers having linking groups other than those shown in formula 2-1 of the present invention (wherein the OH group could also be an amino group (-NH2), a carboxy group (-COOH), a15 formyl group (-COH), a carbonyl group (-CO-), a sulfonic acid group (-SOH), as noted above.) This supports a conclusion that there is a high level of unpredictability in the art. 
Such a high level of unpredictability would mean that even an expert in synthetic organic or polymer chemistry would have to perform undue experimentation in order to determine how to synthesize each of the possible polymers covered by the full scope of the claims. If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. One of skill in the art could not possibly anticipate the effect of changing the linking group of a lubricant backbone chain across the entire range of compounds that would be encompassed by the claims given the state of the prior art and the disclosure in the present specification. 
It has been held that “in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). 
See MPEP 2164.01(a) and In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8 and 11 is/are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Yang et al. (US 2017/0331155.
Yang et al. disclose a compound having the following formula shown in para [0010]:

    PNG
    media_image1.png
    43
    208
    media_image1.png
    Greyscale

The terminal NC-CH(R2)- groups read on the claimed R1 and R5 groups, the central -CF2….CF2- groups reads on the claimed R3 perfluoropolyether with adjacent CH2 linkages and the remaining portions read on the claimed divalent linkages with polar groups being the pendant CN groups. 
With regard to claim 2, the terminal NC-CHR2 groups include 1  carbon atom when R2 and R1 are disclosed as being hydrogen (para [0013]).
With regard to claims 6-8, see formula in para [0010].
With regard to claim 11, the preamble recitation of a “lubricant for magnetic recording media” is considered to be a statement of intended use because it does not impart any additional compositional features to the compound of claim 1.  The compound disclosed by Yang et al. is the same as the claimed compound and would be expected to have lubricating properties.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0331155).
Yang et al. disclose all of the features of the claims, as detailed above in section 102, except for the number average molecular weight of the compound and the presence of an endgroup formed from an aromatic ring, a heterocyclic ring, an alkenyl group, an alkynyl group or a hydroxy group.
With regard to molecular weight, Yang et al. discloses that their perfluoropolyether as follows:

    PNG
    media_image1.png
    43
    208
    media_image1.png
    Greyscale

has an n value of 1 and 10,000 “or any range subsumed therein (see para [0010]).  Thus, the molecular weight suggested by Yang et al. would necessarily overlap the claimed range of 500-10,000.
	With regard to claim 9, Yang et al. teaches that R2 and/or R3 can be chosen from functional groups including pyrrolidine (see para [0012]).  This group reads on the claimed heterocyclic ring.  The composition of pyrrolidine is (CH2)4NH.  Therefore, this embodiment would also read on the formula of claim 1 wherein the terminal NC-CH(R1)- group would read on R1 of claim 1 wherein the organic group would have 5 carbon atoms.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Tues, Thurs, Fri 10-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/Primary Examiner, Art Unit 1785